The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 08/04/2022 amendment(s) /response(s) in the Application 16/823,573 by Singh et al. for “CROSS-GEOGRAPHICAL PREDICTIVE DATA ANALYSIS”, filed on 03/19/2020. The amendment/response has been entered.

Response to Amendment
Per the 08/04/2022 Amendment:  
Claims 1, 13 and 20 are amended. 
Claim 8 is cancelled.
Claims 1-7, 9-20 are pending.

In view of the 08/04/2022 claim amendments, i.e., “simulated inferior domain input data in accordance with the inferior domain event prediction model to generate the forecasted inferior domain event data;” (as recited in claim 1, and similarly recited in claims 13 and 20) in combination with the other limitations, the previous rejection to said  claims are withdrawn.

Allowable Subject Matter
Claims 1-7, 9-20 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 08/04/2022) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “simulated inferior domain input data in accordance with the inferior domain event prediction model to generate the forecasted inferior domain event data;” (as recited in claim 1, and similarly recited in claims 13 and 20) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found is as follows:

With respect to the independent claims, Mehta et al. (US20190340189A1) teaches A computer-implemented method for performing cross-geographical event prediction, the computer-implemented method comprising: (MEHTA, Fig. 3, paragraph 137, teach method for validating a potential event based signals received in a specified listening area (i.e. cross-geographical event prediction). Furthermore, paragraph 60 teaches implementing the method via a computer.)
determining, based at least in part on observed superior domain input data for a hierarchically superior geographic domain at an observation period and observed superior domain event data for the hierarchically superior geographic domain at the observation period, forecasted superior domain event data for the hierarchically superior geographic domain at a forecasting period, (MEHTA, Fig. 3, steps 301-306, paragraphs 139-144, teach receiving a normalized signal (i.e. observed superior domain input data) and detecting a potential event based on first thresholds (i.e. hierarchically superior geographic domain) comprising a time dimension (i.e. at an observed period), location dimension, context dimension, signal type, signal source, or content (i.e. and observed superior domain event data for more stringent thresholds (i.e. for the hierarchically superior geographic domain at the observation period), and defining conditions for the normalized signal to be related to a potential event (i.e. forecasted superior domain event data for the hierarchically superior geographic domain at a forecasting period).)
wherein each hierarchically superior geographic domain is associated with a plurality of hierarchically inferior geographic domains; (MEHTA, Fig. 3, steps 301-306, paragraphs 139-144, teach formulating a listening area comprising additional normalized signals within the area that satisfy second detection model thresholds (i.e. a plurality of hierarchically inferior geographic domains).) 
for each hierarchically inferior geographic domain: generating, based at least in part on observed inferior domain input data for the hierarchically inferior geographic domain at the observation period, an inferior domain event prediction model for the hierarchically inferior geographic domain, (MEHTA, Fig. 3, steps 307-308, paragraphs 144-145, teach monitoring additional normalized signals in the listening area that satisfy second detection model thresholds that are less stringent.)
wherein the inferior domain event prediction model is configured to generate predicted events based at least in part on prediction input data, (MEHTA, Fig. 3, steps 307-308, paragraphs 145-152, teach validating the potential event as an actual event based on characteristics of the additional signal.)
determining, based at least in part on the observed inferior domain input data and observed inferior domain event data for the hierarchically inferior geographic domain at the observation period, simulated inferior domain input data for the hierarchically inferior geographic domain at the forecasting period, (MEHTA, Fig. 3, steps 307-308, paragraphs 145-152, teach validating the potential event as an actual event based on characteristics of the additional signal, wherein the characteristics comprise a time dimension, location dimension, context dimension, signal type, signal source, or content.) 
and determining, based at least in part on the simulated inferior domain input data and using the inferior domain event prediction model, forecasted inferior domain event data for the hierarchically inferior geographic domain at the forecasting period; (MEHTA, Fig. 3, steps 307-308, paragraphs 145-152, teach validating the potential event as an actual event based on characteristics of the additional signal, wherein the characteristics comprise a time dimension, location dimension, context dimension, signal type, signal source, or content.)
determining, for each hierarchically inferior geographic domain of the plurality of hierarchically inferior geographic domains and based at least in part on the forecasted inferior domain event data for the hierarchically inferior geographic domain, confirmed inferior domain event data for the hierarchically inferior geographic domain at the forecasting period; (MEHTA, Fig. 5, steps 509-511, paragraphs 179-190, teach monitoring the additional signals in the area that satisfy the detection model thresholds and detecting an event based, at least in part, on the additional signals.)
and performing one or more prediction-based actions based at least in part on each confirmed inferior domain event data. (MEHTA, Fig. 3, steps 307-308, paragraphs 145-152, teach validating the potential event as an actual event (i.e. performing one or more of the prediction based actions.)

Newman et al. (US20200265236A1) is directed towards forming a two dimensional signal matrix for pairing signals and calculating probabilities which are aggregated into an aggregated probability. A real-world event is detected from evidence provided by the aggregated probability (Abstract). More particularly, Fig. 5, paragraphs 131-137, teach receiving first and second signals and deriving one or more features from the signals to validate a possible event as an actual event (step 506).

Gratton et al. (US20200068361A1) is directed towards formulating a location annotation identifying a geo cell, and a partially normalized signal is annotated with the location annotation. Furthermore, a location in a two dimensional space is determined from the location annotation and the location is inserted into the partially normalized signal to form at fully normalized signal (Abstract). More particularly, Fig. 4, paragraphs 114-120, teach determining a time dimension (step 402), a location dimension (step 403) and a context dimension (step 404) from a raw signal.

Patton et al. (US20190253860A1) is directed towards checking a planned event data across a plurality of normalized signals for inconsistencies which are resolved in an automated fashion, for example, through reference to databases containing additional information. Furthermore, a planned event is detected/validated from concurring and/or resolved planned event data and a validator refers to an event history database and/or a planning system to validate a possible planned event as an actual planned event (Abstract). More particularly, Fig. 5, step 506, paragraph 122, teach validating the possible event as an actual event based on the second one or more features, for example, the validator determines that possible events in combination with features provide sufficient evidence of an actual event.

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “simulated inferior domain input data in accordance with the inferior domain event prediction model to generate the forecasted inferior domain event data;” (as recited in claim 1, and similarly recited in claims 13 and 20). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412